 In theMatter ofALMAMILLSandTEXTILE WORKERS ORGANIZINGCOMMITTEECase No. R-707.-Decided May 05, 1938Cotton Textile Industry--Investigation of Representatives:controversy con-cerning representation of employees : majority status disputed by employer ;employer's refusal to grant recognition ofunion-Unit Appropriate for Collec-tive Bargaining:production and maintenance employees,excluding clerical andsupervisory employees ; stipulation asto-Election OrderedMr. Marion A. Prowell,for the Board.Mr. G. W. Speer,of Gaffney, S. C., for the Company.Mr. Cloyd L. Gibson,of Spartanburg, S. C., for the Union.Mr. Aaron Lewittes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 19, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Alma Mills, Gaffney, South Carolina, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On January 24, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On March 24, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, and uponthe Union.Pursuant to the notice, a hearing was held on April 8,1938, at Spartanburg, South Carolina, before D. Lacy McBryde, theTrial Examiner duly designated by the Board. The Board, the Com-pany, and the Union, were represented by counsel and participated in463 464NATIONAL LABOR RELATIONS BOARDthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.No objections to the admission of any evidencewere made at the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAlma Mills is a South Carolina corporation engaged in the manu-facture of sheetings and chambrays in Gaffney, South Carolina.TheCompany employs approximately 350 persons engaged in production,maintenance, supervision, and clerical work.The Company stipu-lated that approximately 35 per cent of the raw materials for its plantare purchased outside the State of South Carolina, and that approxi-mately,25 per cent of the manufactured product is shipped directly toStates other than South Carolina.The Company further stipulatedthat the other 75 per cent of the manufactured product is delivered toa finishing plant at Lyman, South Carolina, and finally shipped out-side the State.II. THE ORGANIZATION INVOLVEDTextile Workers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization.III.THE QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a majority of the employees in anappropriate unit.The Company denies that the Union has a ma-jority and therefore refuses to recognize the Union as the exclusivecollective bargaining representative.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE ' QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. DIJ.CISIONS AND ORDERSV.THE APPROPRIATE UNIT465The Company and the Union agreed that the production andmaintenance employees, excluding clerical and supervisory em-ployees, should constitute the appropriate unit.We see no reasonto alter the agreed unit.We find that the production and mainte-nance employees of the Company, excluding clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise 'effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe record does not disclose the extent of the Union's claimedmembership.Accordingly, we shall order an election.The Company and the Union agree, and we conclude, that theemployees whose names appear on the pay roll for the week endingMarch 5, 1938, shall be eligible to vote,' excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation. of employees of Alma Mills, Gaffney, South Carolina,'ithiri the meaning of Section 9 (c) and Section 2 (6) and (7), ofthe National Labor Relations At.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, itis herebyDIRECTED, that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Alma Mills, an election by secret ballot shall be conducted within 466NATIONAL LABOR RELATIONS BOARDfifteen (15) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations-Series 1, as amended, among all the production andmaintenance employees whose names appear on the Company's payroll for the week ending March 5, 1938, excluding clerical and super-visory employees and any other employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by Textile Workers Organizing Committee for thepurposes of collective bargaining.AMENDMENT TO DIRECTION OF ELECTIONJune 8,1938On May 25, 1938, the. National Labor Relations Board, herein calledthe Board, issued a Direction of Election in the above-entitled pro-ceeding, the election to be held within fifteen (15) days from the dateof Direction, under the direction and supervision of the RegionalDirector for the Tenth Region (Atlanta, Georgia).The Board, upon the recommendation of the Regional Director, forgood cause shown, hereby amends its Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection of Election" and substituting therefor the words "at suchtime as the Board will in the future direct."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.